NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



YVETTE McGUIRE,                             )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2673
                                            )
TROY McGUIRE, SR., as personal              )
representative of the Estate of Troy        )
McGuire, Jr., deceased,                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for
Hillsborough County; Catherine M. Catlin,
Judge.

Steven K. Schwartz of Steven K.
Schwartz, P.A., Aventura; and David
Bauer of The Bauer Law Office P.A.,
Miami, for Appellant.

Gregory S. Grossman of RJS Law Group,
Apollo Beach, for Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, KELLY, and CRENSHAW. JJ., Concur.